 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1494 
In the House of Representatives, U. S.,

November 16, 2010
 
RESOLUTION 
Congratulating the champion, finalists, and all other participants in the 83rd Annual Scripps National Spelling Bee. 
 
 
Whereas the Scripps National Spelling Bee is the largest and longest-running educational promotion in the United States, and is administered by the E.W. Scripps Company of Cincinnati, Ohio; 
Whereas the Scripps National Spelling Bee promotes educational excellence by encouraging students to improve their spelling, expand their vocabularies, learn new concepts, and develop a mastery of the English language; 
Whereas the 83rd Annual Scripps National Spelling Bee was held in Washington, DC, from June 2 through June 4, 2010; 
Whereas 273 spellers from across the United States, American Samoa, the Bahamas, Canada, China, Department of Defense Schools in Europe, Ghana, Guam, Jamaica, Japan, New Zealand, Puerto Rico, South Korea, and the United States Virgin Islands all competed for the title; 
Whereas these students had previously qualified for the contest by winning locally sponsored spelling bees and all have shown a strong knowledge of the English language; 
Whereas Anamika Veeramani, a 14-year-old resident of North Royalton, Ohio, and an 8th grade student at Incarnate Word Academy, achieved the distinct honor of becoming the 83rd Annual Scripps National Spelling Bee champion; 
Whereas Ms. Veeramani, after finishing in 5th place in the 2009 National Spelling Bee, earned her right to compete in 2010 by winning the Plain Dealer Cuyahoga County Scripps Spelling Bee on March 6, 2010, for the second consecutive year; 
Whereas Ms. Veeramani won the competition in the 9th round by correctly spelling stromuhr, defined as a tool that measures the speed of blood through an artery; 
Whereas Adrian Gunawan of Arlington Heights, Illinois, Elizabeth Platz of Shelbina, Missouri, and Shantanu Srivatsa of West Fargo, North Dakota, are recognized for tying for second place at the 83rd Annual Scripps National Spelling Bee; 
Whereas Mr. Gunawan, Ms. Platz, and Mr. Srivatsa advanced to the 8th round of the competition by correctly spelling netsuke, gnocchi, and infundibuliform, respectively; 
Whereas Laura Newcombe of Toronto, Canada, Lanson Tang of Potomac, Maryland, Joanna Ye of Carlisle, Pennsylvania, and Andrew Grose of Sheboygan, Wisconsin, are recognized for advancing to the 7th round of the 83rd Annual Scripps National Spelling Bee, thereby tying for 5th place in the competition; and 
Whereas all the competitors are deserving of congratulations for their hard work and poise demonstrated in this difficult competition: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates all the contestants of the 83rd Annual Scripps National Spelling Bee; and 
(2)recognizes the dedication and achievement of competition winner Anamika Veeramani and the other finalists Adrian Gunawan, Elizabeth Platz, Shantanu Srivatsa, Laura Newcombe, Lanson Tang, Joanna Ye, and Andrew Grose. 
 
Lorraine C. Miller,Clerk.
